DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Mr. Daniel R. Carosa on 06 June 2022.
The application has been amended as follows:

1. (Currently Amended) A wearable audio device, comprising:
a first array of microphones linearly arranged on the wearable audio device at a positive angle relative to a horizontal axis of the wearable audio device, wherein the first array of microphones are configured to capture, relative to the wearable audio device, far-field audio, wherein the horizontal axis follows a temple of the wearable audio device; and
a second array of microphones linearly arranged on the wearable audio device at a negative angle relative to the horizontal axis of the wearable audio device, wherein the second array of microphones are configured to capture, relative to the wearable audio device, near-field audio. 
2. (Currently Amended) The wearable audio device of claim 1, further comprising circuitry arranged to: generate a user voice audio signal based on the captured near-field audio; generate a far-field audio signal based on the captured far-field audio; and generate a differentiated signal based on the  far-field audio signal and the user voice audio signal.
20. (Currently Amended) The method of claim 19, further comprising: generating, via circuitry of the wearable audio device, a rear noise audio signal based on the captured rear-field audio; generating, via circuitry of the wearable audio device, a far-field audio signal based on the captured far-field audio; and generating, via circuitry of the wearable audio device, a noise-rejected signal based on the  far-field audio signal and the rear noise audio signal.

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Lunner et al. (US #2019/0174237) in view of Asada et al. (US #2018/0324511) further in view of Pontoppidan et al. (US #2019/0327570), Asfaw (US Patent #10567898), and Visser et al. (US #2010/0323652) teaches a wearable audio device, comprising:
a first array of microphones linearly arranged on the wearable audio device at a positive angle relative to a horizontal axis of the wearable audio device, wherein the first array of microphones are configured to capture, relative to the wearable audio device, far-field audio; and
a second array of microphones linearly arranged on the wearable audio device at a negative angle relative to the horizontal axis of the wearable audio device, wherein the second array of microphones are configured to capture, relative to the wearable audio device, near-field audio.

But, Lunner et al. in view of Asada et al. further in view of Pontoppidan et al., Asfaw and Visser et al.  fails to teach an electronic device comprising:
wherein the horizontal axis follows a temple of the wearable audio device.

These limitations, in combination with the remaining limitations of independent Claims 1 and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651